Order issued: November21) , 2012




                                              In The
                                (Court uf Apprats
                         JJi1U Elistrirt uf iJrxas at Dallas
                                       No. 05-12-00466-CV


                          IN THE INTEREST OF J.W.C., A CHILD

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-08-21693-Z

                                            ORDER
       We DENY appellant' s October 31, 2012 motion to reconsider.

       We DENY appellant' s October 31, 2012 third motion requesting documents.

       We ORDER appellant to file his brief on or before December 19, 2012. We caution

appellant that if he fails to file his brief by December 19, 2012, the Court will dismiss the appeal

without further notice. See TEX. R. APP. P. 38.8(a)(1) & 42.3(c).




                                                    LIZ BETH LAN ' -M i RS
                                                C.JUST CE